Citation Nr: 9928858	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of service-connected left varicocele, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for scrotal 
complications (claimed as scrotal pain, other than pain from 
residual scarring.

3.  Entitlement to special monthly compensation based on loss 
of use of creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel
INTRODUCTION

The veteran had active service from May 1993 to February 
1994. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana.

The Board remanded this claim in May 1997 for further 
development. Subsequently, in September 1998, the RO granted 
an increased rating to 10 percent, effective from February 
1994 for the veteran's left varicocele.  This rating was 
granted analogous to a tender and painful scar, under 
diagnostic code (DC) 7804.  This represents the initial 
rating for this issue.  As such, the holding of Fenderson v. 
West, 12 Vet. App. 119 (1999), concerning staged ratings is 
for application.  

In addition, service connection was granted for atrophy of 
the left testicle.  A noncompensable rating was assigned.  
There was no disagreement with this action, and the grant of 
service connection represents a complete grant of the 
benefits as to that issue.

It is noted that the 10 percent rating that was assigned on 
the basis of tender and painful scarring at the location of 
the varicocele removal.  There continues to be a claim for 
service connection for a scrotal complications claimed as 
scrotal pain, other than pain from residual scarring.  This 
will be referred to as scrotal pain, for the sake of 
convenience, and has no effect on or consideration of the 
aforementioned scarring.

The remand also requested the RO to schedule the veteran for 
a VA examination to determine the current nature and severity 
of the genitourinary pathology. However, appellant failed to 
report for that scheduled examination.  Consequently the 
Board will proceed accordingly.

The issue of special monthly compensation based on the loss 
of use of a creative organ was developed while the case was 
in remand status.  Thus, that issue is now before the Board.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a neuropsychological disorder, due to his 
genitourinary disorder.  This issue has not been fully 
developed for appellate review, and is not before the Board 
at this time. Kellar v. Brown, 6 Vet. App. 157 (1994); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's residuals of a left varicocele disorder is 
manifested by subjective complaints of left testicular pain, 
and swelling.  

3.  The most current objective findings of the veteran's 
genitourinary pathology reveal residuals of a bilateral 
varicocelectomy, and atrophic left testicle (approximately 1/2 
the size of the right testicle).  Alteration in the 
consistency of the affected testicle is not clearly 
established.

4.  The service connected left varicocele disorder does not 
present such an unusual picture as to render the application 
of the regular schedular provisions impractical.

5.  Scrotal complications (claimed as scrotal pain) is not a 
disability, but rather a manifestation, or a symptom of the 
veteran's service connected disabilities.  

6.  There is no current objective evidence of any scrotal 
complications (claimed as scrotal pain).  
 
7.  The appellant failed to report for a scheduled VA 
examination on several occasions.

8.  There is no indication from the appellant that he had 
good cause for failing to report for the scheduled 
examinations, or that he was now willing to report for 
examination. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a left varicocele disorder have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, 4.118, Diagnostic Code (DC) 
7599-7804 (1998). 

2.  The criteria for a special monthly compensation for loss 
of a creative organ have not been met. 38 U.S.C.A. §§ 1114, 
5107 (West 1991 & Supp 1999); 38 C.F.R. § 3.350 (1998). 

3.  The criteria for service connection for scrotal 
complications (claimed as scrotal pain), have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claims.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness. Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1998).  The RO 
scheduled the veteran for a VA examination in June 1997, he 
failed to report for this examination and requested a 
rescheduled examination.  This examination was scheduled in 
August 1997, and again he failed to report for his 
examination.  No explanation is of file.   There is no 
additional evidence of record to establish that the appellant 
has made any efforts to contact the RO to update his address, 
to request the scheduling of another examination, or to 
provide explanation for his failure to report.  While VA does 
have a duty to assist a veteran in the development of his 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts. If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, 
the Board has determined that the VA has fulfilled its duty 
to assist the veteran with respect to developing his claim as 
provided by 38 U.S.C.A. § 5107(a), and that the appeal will 
be considered on the basis of the evidence of record.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In addition, a special monthly compensation may be payable 
for each anatomical loss or loss of use of one or more 
creative organs. This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114.

The loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ when authorized 
in conjunction with the following provisions of 38 U.S.C.A. § 
1114.  
Loss of use of one testicle will be established when 
examination by a board finds that: 

(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or 

(b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. 
Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Review of the service medical record reveals that the veteran 
was treated in September 1993 for a large left scrotal 
varicocele, and a slight right hydrocele.  
He was medically separated from service in February 1994 with 
severance pay due to his left varicocele disorder.

In a VA examination in May 1994, the veteran reported 
bilateral testicular pain, and left testicular swelling since 
service.  There was no history of trauma, gonorrhea, urinary 
tract infection, mumps, or voiding complaints.  The examiner 
noted both testes were present in the scrotum, although the 
left testis was atrophied, and a left varicocele was present.  
The diagnoses was left varicocele.

In a rating action in June 1994, service connection was 
granted for a left varicocele, and a noncompensable rating 
was assigned.  In addition service connection was denied for 
scrotal pain as this was considered a symptom or 
manifestation of the left varicocele.

In September 1995 the veteran underwent a bilateral 
varicocelectomy and circumcision at the VA.  

A rating decision in April 1996 assigned the veteran a 
temporary total rating from September 13, 1995 to November 1, 
1995 for a period of convalescence under 38 C.F.R. § 4.30.  
Afterwhich, the rating returned to a noncompensable rating.

The Board remanded the claims in May 1997 for further 
development.  As part of that development the RO was to 
determine several issues including; if chronic pain and 
swelling was present; if there may have been an analogy to a 
tender and painful scar; if there may have been a valid basis 
to rate the veteran's atrophied left testicle, under DC 7523, 
pertaining to atrophy or removal of a testicle; if there may 
have been a valid basis to award a special monthly 
compensation for loss of a creative organ; and, 
alternatively, if there may be a valid basis for assigning a 
rating in excess of 10 percent for the service-connected left 
varicocele on an extraschedular basis.  To this end, the RO 
was to schedule the veteran for a VA examination to determine 
the current nature and severity of the residuals of 
varicocele surgery. 

However, appellant failed to report for that scheduled 
examination on several occasions.  Consequently the Board 
will proceed accordingly using the available evidence of 
record. 

In a rating decision in September 1998, the RO reevaluated 
the veteran's left varicocele, under the criteria for a 
tender and painful scar, and increased the rating from 
noncompensable to a 10 percent rating.  In addition a 
separate noncompensable rating was assigned for atrophy, left 
testicle, while service connection for scrotal complications 
remained denied.

Additional evidence of record include copies of VA medical 
records noting genitourinary complaints as well as treatment 
for several physical and psychiatric complaints.

I.  Entitlement to an increased evaluation for the residuals 
of service-connected left varicocele, currently rated as 10 
percent disabling.

The RO has rated the veteran's left varicocele disorder, 
under the VA's schedule for rating disabilities, DC 7599-7804 
analogous to scar, superficial, tender, and painful objective 
demonstration, as follows;

Scar, superficial, tender, and painful objective 
demonstration, warrants a 10 percent rating.  This is the 
only rating under this schedular provision.  

The RO has rated the veteran's atrophied, left testicle 
analogous to DC 7523, Testes, atrophy, complete, as follows;

Both testes warrants a 20 percent rating, while one testis 
warrants a noncompensable rating.

It is the determination of the Board that an increased rating 
is not warranted either for the left varicocele disorder, or 
the atrophied, left testicle as both of these are already 
rated at the maximum rating under their individual codes. 

An extraschedular evaluation is also not warranted, since the 
evidence does not show that the service- connected left 
varicocele disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  Evidence suggests that there are other 
unrelated disabilities which may prevent the veteran from 
retaining gainful employment.  It is not shown that his 
disability is otherwise so unusual to warrant an 
extraschedular rating.  Since the preponderance of the 
evidence is against allowance of this appeal, the benefit-of- 
the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 
1991 & Supp. 1999).

II. Entitlement to a special monthly compensation for loss of 
a creative organ

Regarding the criteria for a special monthly compensation for 
loss of a creative organ, the only criteria to establish 
eligibility is the percentage of atrophy of his testes.  The 
evidence of record referencing the percentage of atrophy of 
his left testicle is the VA examination in May 1994 which 
finds that the left testicle was approximately half the size 
of the right testicle.

In view of the above and the lack of evidence of record to 
establish that the diameter of the appellant's left testicle 
is reduced to one-third of the corresponding diameter of the 
right testicle; or that the diameter of the left testicle is 
reduced to one-half or less of the right testicle, and there 
is alteration of consistency so that the left testicle is 
considerably harder or softer than the right testicle; or 
that there is an absence of spermatozoa, entitlement to 
special monthly compensation has not been shown.  

III. Entitlement to service connection for scrotal 
complications (claimed as scrotal pain).
 
The veteran's claim of scrotal complications (claimed as 
scrotal pain) is a symptom.  As noted, service connection for 
pain secondary to tender and painful scarring has resulted in 
the assignment of an additional 10 percent disorder.  To 
grant service connection for "scrotal complications" would 
require a separate disability or disorder that caused the 
claim pain, separate and distinct from the painful scarring.  
The evidence currently on file does not show separate 
disability.  As such, there is no separate entity that can be 
service connected.

It is again noted that the veteran failed to report for a 
scheduled VA examination. As such no additional medical 
opinion as to the veteran's scrotal complications, if any, is 
available.  The Board is  required to adjudicate this issue 
on the available evidence. Any scrotal pain reported by the 
veteran is considered to be a symptom or a manifestation of 
his left varicocele disorder.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed scrotal complications, if any, were 
incurred in service. Clearly, the preponderance of the 
evidence is against the claim. Thus, the Board concludes that 
the veteran's claim for service connection for scrotal 
complications, must be denied.


ORDER

Entitlement to an increased rating for a left varicocele, 
currently rated as 10 percent disabling, is denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ, is denied.

Entitlement to service connection for scrotal complications 
(claimed as scrotal pain) is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

